Citation Nr: 0822205	
Decision Date: 07/07/08    Archive Date: 07/14/08

DOCKET NO.  06-23 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California



THE ISSUE

Entitlement to a burial allowance in excess of $2,000.



ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel







INTRODUCTION

The veteran had active duty service from August 1974 to April 
1979.  He died in August 2004.  The appellant is his widow.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from administrative determinations of the 
Oakland, California Regional Office (RO) of the Department of 
Veterans Affairs (VA).  


FINDINGS OF FACT

1.  The veteran died at a VA facility in August 2004; he was 
buried in a private cemetery in the Philippines.

2.  A September 2004 rating decision granted service 
connection for the cause of the veteran's death.

3.  In March and April 2005, VA authorized and paid burial 
benefits in the total amount of $2,000. 


CONCLUSION OF LAW

Entitlement to a burial allowance in excess of $2,000 is not 
warranted.  38 U.S.C.A. §§ 2307, 2308 (West 2002 & Supp. 
2007); 38 C.F.R. § 3.1600 (2007).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).  The United States Court of 
Appeals for Veterans Claims (Court) has held that the 
statutory and regulatory provisions pertaining to VA's duty 
to notify and to assist do not apply to a claim if resolution 
of that claim is based on statutory interpretation, rather 
than consideration of the factual evidence.  See Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001).

The facts in this matter are not in dispute.  Resolution of 
the appeal is dependent on application of governing law and 
regulation to the facts shown.  

Because no reasonable possibility exists that further notice 
or assistance would aid in substantiating this claim, any 
deficiencies of VCAA notice or assistance are rendered moot.  
See 38 U.S.C.A. § 5103A; Wensch v. Principi, 15 Vet. App. 
362, 368 (2001) (compliance with the VCAA is not required if 
no reasonable possibility exists that any notice or 
assistance would aid the appellant in substantiating the 
claim).

II.  Entitlement to a Burial Allowance in Excess of $2,000

In any case in which a veteran dies as the result of a 
service connected disability or disabilities, the Secretary, 
upon request of the survivors of such veteran, shall pay the 
burial and funeral expenses incurred in connection with the 
death of the veteran, including the cost of transporting the 
body to the place of burial, in the amount not exceeding the 
greater of (1) $2,000, or (2) the amount authorized to be 
paid under section 8134(a) of title 5 in the case of a 
Federal employee whose death occurs as the result of an 
injury sustained in the performance of duty.  Funeral and 
burial benefits provided under this section shall be in lieu 
of any benefits authorized under sections 2302 and 2303(a)(1) 
and (b) of this title.  38 U.S.C.A. § 2307; see also 
38 C.F.R. § 3.1600.

Under 38 U.S.C.A. § 2302(a), VA may pay a sum not exceeding 
$300 to cover funeral and burial expenses for a deceased 
veteran who at the time of death was in receipt of 
compensation or a pension.  Additionally, irrespective of 
whether a veteran is in receipt of compensation or pension at 
death, if he or she dies in a VA facility in which he or she 
was admitted in compliance with the parameters of 38 U.S.C.A. 
§ 2303(a), VA shall pay the actual cost (not to exceed $300) 
of the burial and funeral expenses.  38 U.S.C.A. § 
2303(a)(1).

Where a veteran dies as the result of a service-connected 
disability, or is in receipt of (but for the receipt of 
retirement pay or pension under this title would have been 
entitled to) disability compensation, the Secretary may pay, 
in addition to any amount paid pursuant to section 2302 or 
2307 of this title, the cost of transportation of the 
deceased veteran for burial in a national cemetery.  Such 
payment shall not exceed the cost of transportation to the 
national cemetery nearest the veteran's last place of 
residence in which burial space is available.  38 U.S.C.A. § 
2308; see also 38 C.F.R. §§ 3.1600, 3.1604-3.1606.  The 
transportation costs may include the following costs of 
transporting by hearse: (1) charge for pickup of remains from 
place hospitalized, or place of death; and (2) charge for one 
later removal by hearse to place of burial.  These charges 
will not exceed those made to the general public for the same 
services.  Payment of hearse charges for transporting the 
remains over long distances are limited to the prevailing 
common carrier rates when common carrier service is available 
and can be easily and effectively utilized.  38 C.F.R. 
§ 3.1606(b).

In the case at hand, the veteran died in August 2004 at a VA 
facility from a service-connected pathology, and he was laid 
to rest in a private cemetery in the Philippines.  The 
appellant has stated that her total burial expenses, to 
include those associated with the transfer of the veteran's 
body to the burial location in the Philippines, exceeded 
$10,000.  In an August 2005 letter from the RO to the 
appellant, the appellant was notified that VA would pay her 
no more than $2,000, as this is the maximum amount allowed 
for burial benefits for a veteran whose death was related to 
military service and whose burial was not in a national 
cemetery.  

Significantly, as the appellant was awarded the greater 
benefit under 38 U.S.C.A. § 2307, benefits under 38 U.S.C.A. 
§§ 2302, 2303 are not payable.  See 38 U.S.C.A. § 2307.  She 
maintains that VA should pay for all her funeral, 
transportation and burial expenses, not just up to $2,000.  
She has specifically asked that VA consider her claim under 
38 C.F.R. § 3.1606 (which outlines what transportation costs 
are payable).  As the veteran's remains were not transported 
to a national cemetery, separate payment for transportation 
costs is not authorized.  See 38 U.S.C.A. § 2308.  

The Board understands the appellant's preference for burying 
the veteran in the Philippines, and sympathizes with her for 
her loss and for the added expenses she has faced concerning 
burial arrangements.  However, the maximum burial allowance 
available under the law has been established by Congress.  
The law and regulations applicable to the claim, as set forth 
above, provide that no more than $2,000 may be authorized for 
burial benefits.  38 U.S.C.A. §§ 2307, 2308.  

The Board finds that it is legally precluded from granting 
burial benefits in excess of $2,000.  38 U.S.C.A. §§ 2307, 
2308; see Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (the 
claim should be denied as a matter of law if the law, and not 
the evidence is dispositive).




ORDER

The appeal is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


